Downey, J.
This was an action by Manlove, as Receiver of the Farmers and Merchants’ Insurance Company, a mutual insurance company, against Naw, commenced before a justice of the peace. There was a judgment for the plaintiff before the justice of the peace, but on appeal to the circuit court, a demurrer to the complaint was sustained, because it did not state facts sufficient, and final judgment was rendered for the defendant.
According to several decisions of this court, this ruling was correct. It has been held in this court, that a person becoming a member of a mutual insurance company, by insuring therein, is liable for his proportionate share of the losses which may occur while he is a member; that is, for the time during which his policy runs, and no longer. It is necessary, therefore, to show, among other things, that the losses which are to be paid with the money to be collected from the assessments occurred during the time the defendant was a policy holder and member of the company. The complaint in this case is liable to the objection that it does not show this, and perhaps is liable to other objections also. See Embree v. Shideler, 36 Ind. 423; Manlove v. Naylor, 38 Ind. 424.
The judgment is affirmed, with costs.
Pettit, J., dissents.